DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Submission of a Preliminary Amendment
Applicant’s submission of a Preliminary Amendment on 1/24/2019 has been received and considered. Applicant cancelled claims 1 – 20 and added new claims 21 - 34. Therefore, claims 21 – 34 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 – 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghanchi (US Pub. No. 2018/0369699 A1).
As per claim 21, Ghanchi discloses a method executed by a network node in an Internet-of-Things (loT) system (see Fig. 1), the method comprising: obtaining data captured by one or more loT devices and associated with an interactive activity with which different participants interface at different sites (data is obtained by the IoT devices, bat and ball, for the virtual cricket match, see Fig. 2A and 2B, [0033] and  [0036] – [0039]); determining a state of the activity by applying the data to a data model (see [0033] – [0035]); and providing one or more feedback signals to feedback devices associated with one or more of the different sites to actualize the 
As per claim 22, Ghanchi discloses the providing the one or more feedback signals comprises actualizing the determined state of the activity by applying different forms of sensory feedback to the different participants via a feedback device set associated with a site of each of the different participants (see [0040]). 
As per claim 23, Ghanchi discloses the different forms of sensory feedback are applied based on the state of the activity shared by each of the different sites (see [0039] – [0041]). 
As per claim 24, Ghanchi discloses the state comprises a state of the activity at a time at which the data is captured by the one or more loT devices, a state at a current time (see [0039] – [0041]).
As per claim 25, Ghanchi discloses the determining the state comprises identifying a location of one or more of the different participants in a common virtual activity space (see [0061]). 
As per claim 26, Ghanchi discloses at least two of the different sites have disparate loT device sets (see [0059] – [0063]). 
As per claim 27, Ghanchi discloses at least one of the participants interfaces with the interactive activity virtually via an input-output device (see [0066]).
As per claim 28, Ghanchi discloses at least one of the participants interfaces with the interactive activity in a feedback-device-rendered variation of a traditional real-life form of the activity (see [0061]). 

As per claim 30, Ghanchi discloses the disparate feedback device sets comprise at least two sets of feedback devices whose included device types are non-identical (bat and glove, see [0059] – [0063] and [0090]). 
As per claim 31, Ghanchi discloses the network node comprises a plurality of network devices working in collaboration (Wearable devices, smartphones, etc can be part of the network, see [0048]). 
As per claim 32, Ghanchi discloses the loT system comprises a cloud computing system (see [0141]). 
As per claim 33, the claim is a system in which corresponds to the method of claim 1. Therefore, is rejected for the reasons set forth above. 
As per claim 33, the claim is a non-transitory computer readable recording medium in which corresponds to the method of claim 1. Therefore, is rejected for the reasons set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715